Citation Nr: 1504028	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-35 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to retroactive benefits under the provisions of Nehmer v. United States Veterans' Administration. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  The Veteran died in January 1999.  The Appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 Decision Review Officer (DRO) letter issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  That decision denied retroactive benefits under Nehmer.  In November 2011, the Appellant filed a Notice of Disagreement.  The VA Regional Office (RO) in Louisville, Kentucky furnished the Appellant a Statement of the Case (SOC) in October 2012, and the Appellant filed a timely Substantive Appeal (VA Form 9) in December 2012.  A Supplemental Statement of the Case (SSOC) was furnished by the RO in January 2014.  
  
In August 2014, the Appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The hearing transcript is contained in the Virtual VA file.  The remaining documents contained in the electronic record are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The Veteran, who served in Vietnam, died in January 1999, and had no service-connected disabilities or pending claims at the time of his death.

3.  The record evidence fails to show that the Veteran filed a claim for any disability presumptively associated with Agent Orange exposure during his lifetime, or for heart disease or diabetes between September 1985 and May 1989.

4.  The record evidence fails to show that between the period of September 1985 and the date of the Veteran's death in January 1999, VA had received any medical evidence showing the Veteran was diagnosed with any disability presumptively associated with Agent Orange exposure.

5.  The record evidence fails to show that prior to the date of receipt of the Appellant's claim for dependency and indemnity compensation (DIC) in February 1999, VA had received any medical evidence showing the Veteran's heart disease and diabetes.


CONCLUSION OF LAW

The criteria for entitlement to retroactive benefits under the provisions of Nehmer are not met.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6), 3.309(e), 3.816 (2014); Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin., C.A. No. C-86-6160 (TEH) (N.D. Cal. May 20, 1991); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); see also Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Appellant's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA'S DUTY TO ASSIST

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

In the present appeal, the October 2011 DRO letter informed the Appellant of the reasons for the denial of her request for retroactive benefits, explained that she may submit evidence showing the Veteran filed a claim for a Nehmer condition during his lifetime, and explained her appeal rights.  The October 2012 SOC and the January 2014 SSOC also set forth the reasons for the denial of the Appellant's request in detail.  Moreover, the Appellant has been afforded the opportunity to present evidence and argument with respect to the claim on appeal, to include during the August 2014 hearing.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).
	
II.  ENTITLEMENT TO RETROACTIVE BENEFITS

The Veteran served on active duty in the Army from January 1969 to October 1970. His DD 214 shows he served in Vietnam from June 1969 to June 1970; therefore, exposure to herbicides was conceded for the Veteran.

The Veteran's death certificate reveals that he died in January 1999.  The immediate cause of death was cardiac arrest.  

On February 1, 1999, the Appellant submitted an application for DIC, claiming that the cause of the Veteran's death was due to a service-connected illness.  At the time of his death, the Veteran was not service-connected for any disability and did not have any pending claims.  Private treatment records received by VA in February 1999 show the Veteran was diagnosed with severe coronary artery disease as early as 1989 and with diabetes as early as June 1994.  

Accordingly, a June 2002 rating decision granted service connection for the Veteran's cause of death based on his heart disease and diabetes.  A June 2002 letter informed the Appellant that her DIC claim was granted effective as of February 1, 1999.  In June 2011, the Appellant filed a claim for retroactive benefits pursuant to Nehmer.  At the hearing, the Appellant testified that she is entitled to retroactive benefits back to at least the 1980s because the Veteran was denied VA benefits in 1982 and he began receiving Social Security disability benefits in 1979 because he was permanently and totally, psychologically, disabled due to his nerves. 

In September 1979, the Veteran filed service connection claims for anxiety neurosis (anxiety and depression with suicidal thoughts), functional hypoglycemia, and gastritis.  A November 1979 rating decision denied all of the Veteran's claims, and also denied a permanent and total disability rating for nonservice-connected pension purposes.  In July 1982, VA received additional claims from the Veteran seeking service connection for a nervous condition and stomach ulcers.  A July 1982 rating decision again denied all of the Veteran's claims and a permanent and total disability rating for nonservice-connected pension purposes.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a)(2014).

The payment of retroactive benefits by VA is generally prohibited.  However, with respect to claims for retroactive benefits based on service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, the Nehmer line of cases creates a limited exception to the general statutory provisions governing retroactive benefits.  38 C.F.R. § 3.816 (2014).  See Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin., C.A. No. C-86-6160 (TEH) (N.D. Cal. May 20, 1991); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).

In May 1989, as the result of a class action lawsuit, a court decision invalidated the regulations that VA used to evaluate Agent Orange cases.  Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989).  That decision effectively voided all VA claims denials on or after September 25, 1985 based on the invalidated regulations, through the time of the court's decision on May 3, 1989.  In 1991, Congress enacted the Agent Orange Act of 1991.  Subsequently, the court, in a May 1991 order, approved a final stipulation in the Nehmer lawsuit that addressed readjudication of claims based on Agent Orange exposure and the effective dates of awards.  Nehmer v. United States Veterans Admin., C.A. No. C-86- 6160 (TEH) (N. D. Cal. May 20, 1991).  In February and June 1994, new regulations were implemented by VA under the Agent Orange Act of 1991, creating a presumption of service connection for certain diseases as due to herbicide exposure.  Over time, additional diseases have been added to the list of presumptive Agent Orange diseases, including ischemic heart disease and diabetes.  38 C.F.R. § 3.309(e) (2014).  

The Board has conducted a thorough review of the Veteran's claims file, and finds that it reveals no communications, informal or formal, regarding a claim for heart disease or diabetes between September 1985 and the date of the Veteran's death in January 1999.  In fact, the Board finds the evidence fails to show that the Veteran filed a claim for any disability presumptively associated with Agent Orange exposure during his lifetime.  Further, the record before the Board fails to show that prior to February 1999, VA had received any medical evidence showing the Veteran's heart disease and diabetes.

The Nehmer provisions are only applicable to diseases that are presumptively associated with Agent Orange exposure.  The list of presumptive Agent Orange diseases does not include any type of psychological disability (such as anxiety disorders or posttraumatic stress disorder), hypoglycemia, stomach ulcers, or gastritis.  Thus, the claims filed by the Veteran in 1979 and 1982 pertain to disabilities that do not fall within the scope of the Nehmer provisions.  Therefore, the 1979 and 1982 claims do not entitle the Appellant to retroactive benefits under Nehmer. 

While ischemic heart disease and diabetes are included on the list of diseases that are presumptively associated with Agent Orange exposure and fall within the Nehmer provisions, there simply are no communications or documents that might be construed, even in the broadest sense, as a claim for ischemic heart disease or diabetes by the Veteran between September 1985 and the date of his death.

In sum, the claims file includes no statement or communication from the Veteran or medical evidence that could possibly be construed as a claim prior to the Veteran's death for service connection for heart disease, diabetes, or any other disease presumptively associated with Agent Orange exposure, and the Appellant has not otherwise persuasively established there existed any such claim.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Appellant is sincere in her belief that she is entitled to DIC benefits from an earlier date.  However, the Board is bound by the statutes enacted by Congress, and, as a result of their application, must deny the Appellant's claim for retroactive benefits.


ORDER

Entitlement to retroactive benefits under the provisions of Nehmer is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


